In the

     United States Court of Appeals
                      For the Seventh Circuit
                          ____________________
No. 16-1907
SHARON MITCHELL,
                                                         Plaintiff-Appellant,
                                       v.

CITY OF ELGIN, ILLINOIS, et al.,
                                                     Defendants-Appellees.
                          ____________________

                  Appeal from the United States District Court
             for the Northern District of Illinois, Eastern Division.
                  No. 14 C 3457 — John Robert Blakey, Judge.
                          ____________________

           ARGUED JULY 6, 2017 — DECIDED JANUARY 2, 2019
                      ____________________

    Before KANNE and SYKES, Circuit Judges.*
   SYKES, Circuit Judge. Sharon Mitchell enrolled in an online
criminal-justice course offered by the Elgin Community
College. Her participation in the class did not go smoothly.
The instructor—an officer of the Elgin Police Department—

*CircuitJudge Richard A. Posner participated in the initial stages of this
appeal but retired from the court on September 2, 2017. This case was
resolved by a quorum of the panel under 28 U.S.C. § 46(d).
2                                                 No. 16-1907

eventually advised her that she was failing the course. Soon
after, the Elgin Police Department received anonymous
threats and a harassing email targeting the officer. A second
officer swore out a criminal complaint accusing Mitchell of
electronic communication harassment. She was arrested,
immediately bonded out, and two years later was acquitted
after a brief bench trial. Mitchell then sued the City of Elgin
and several of its officers seeking damages for wrongful
prosecution under various federal and state legal theories.
    A district judge dismissed the case, concluding that the
federal claims were either untimely or not cognizable and
relinquishing supplemental jurisdiction over the state-law
claims. Mitchell appealed. We heard argument in July 2017
but held the case to await further developments in the wake
of the Supreme Court’s decision in Manuel v. City of Joliet
(“Manuel I”), 137 S. Ct. 911 (2017), which overturned the
circuit caselaw that defeated Mitchell’s Fourth Amendment
claim below. Manuel I clarified that pretrial detention with-
out probable cause is actionable under 42 U.S.C. § 1983 as a
violation of the Fourth Amendment. Id. at 920. But the Court
did not decide when the claim accrues. Instead, the Court
left that issue open for this court to decide on remand. Id. at
922. In September a panel of this court answered that linger-
ing question, holding that a Fourth Amendment claim for
unlawful pretrial detention accrues when the detention
ends. Manuel v. City of Joliet (“Manuel II”), 903 F.3d 667, 670
(7th Cir. 2018).
    We asked the parties to file position statements address-
ing whether Mitchell’s claim is timely under Manuel II. They
have done so. Based on the current state of the record and
briefing, however, we find ourselves unable to decide the
No. 16-1907                                                 3

timeliness question. The parties have not adequately ad-
dressed whether and under what circumstances a person
who is arrested but released on bond remains “seized” for
Fourth Amendment purposes. Moreover, we do not know
what conditions of release, if any, were imposed on Mitchell
when she bonded out after her arrest. The most we can say
at this juncture is that Mitchell might have a viable Fourth
Amendment claim under Manuel I and II. We therefore
reverse the judgment on that claim alone and remand to the
district court for further proceedings consistent with this
opinion. In all other respects, the judgment is affirmed.
                       I. Background
    We take the following factual account from Mitchell’s
amended complaint. In the fall of 2010, Mitchell enrolled in
an online criminal-justice course at Elgin Community Col-
lege taught by Elgin Police Officer Ana Lalley. Officer Lalley
required her students to post responses to discussion topics
in an online forum. One topic related to students’ attitudes
toward law enforcement. Mitchell’s posts on this topic were
so upsetting to Officer Lalley that she removed them, barred
Mitchell from posting in the forum, and informed her that
she may have violated school policies regarding student
behavior. The friction between the two continued the follow-
ing semester, and at some point Lalley informed Mitchell
that she was failing the course.
    In May 2011 the Police Department received two anony-
mous threats against Officer Lalley. First, Officer Todd
Ramljak, another Elgin police officer who also taught at the
college, found a document containing threats against Lalley
in his school mailbox. Officer Ramljak filed a report about
the incident. Two weeks later Officer Kevin Senne filed a
4                                                No. 16-1907

supplement to Ramljak’s report stating that someone had
sent a harassing email to Lalley’s college email account.
Lalley identified Mitchell as the only possible source of the
threats and the harassing email. Sergeant Danner (first name
unknown) approved and signed these reports. In August
2011 Senne filed a criminal complaint accusing Mitchell of
electronic communication harassment. A warrant for her
arrest followed, and on August 17, 2011, Mitchell was arrest-
ed and transferred to the custody of the Kane County
Sheriff’s Department. She posted a $250 bond and was
released that same day. The amended complaint is silent
about the conditions of her release.
   The case dragged on for two years. Mitchell was offered
several plea deals but declined them all. On August 22, 2013,
she was acquitted after a one-day bench trial.
    On May 23, 2014, Mitchell filed suit pro se against the
City of Elgin and several police officers seeking damages
under § 1983 for violation of her rights under the First
Amendment, the Fourth Amendment, and the Equal Protec-
tion and Due Process Clauses of the Fourteenth Amend-
ment. She also asserted various claims under state law. The
district judge dismissed the federal claims and most of the
state claims but allowed Mitchell to go forward on a state-
law malicious-prosecution claim against Officer Senne and
Sergeant Danner and an indemnification claim against the
City. The judge recruited pro bono counsel to assist Mitchell
on these remaining claims.
   The defendants moved to alter the judgment, urging the
judge to relinquish supplemental jurisdiction over the state-
law claims since no federal claim remained. Through newly
recruited counsel, Mitchell moved for an extension of time to
No. 16-1907                                                 5

respond to the motion and to seek leave to file a second
amended complaint. The judge ordered counsel to identify
the claims he proposed to add in an amended complaint.
    Mitchell’s counsel responded as directed. As relevant
here, counsel explained that he sought leave to replead the
§ 1983 claim for “malicious prosecution,” framing it as a
violation of the Fourth Amendment or the Due Process
Clause. The judge declined to allow the proposed amend-
ment, relying on longstanding circuit precedent holding that
the Fourth Amendment has no role to play after the initia-
tion of formal legal process (e.g., an arrest warrant or a
probable-cause hearing) and that the existence of adequate
remedies under Illinois law foreclosed a federal “malicious
prosecution” claim under the Due Process Clause. Newsome
v. McCabe, 256 F.3d 747, 750 (7th Cir. 2001). The judge then
reconsidered his earlier decision to retain supplemental
jurisdiction over the state-law claims that had survived
dismissal on the pleadings. He reversed course, relinquished
supplemental jurisdiction, and entered final judgment for
the defendants. Mitchell appealed.
                        II. Analysis
    The Supreme Court’s decision in Manuel I arrived just as
the briefing of this appeal was wrapping up, substantially
altering the legal framework of Mitchell’s case. Manuel I
abrogated our circuit precedent foreclosing Fourth Amend-
ment claims for unlawful pretrial detention after the initia-
tion of formal legal process. The Court held that “pretrial
detention can violate the Fourth Amendment not only when
it precedes, but also when it follows, the start of legal pro-
cess in a criminal case.” Manuel I, 137 S. Ct. at 918.
6                                                 No. 16-1907

   Discarding the “malicious prosecution” analogy, the
Court grounded its analysis in the basic Fourth Amendment
principle that law enforcement must have probable cause to
detain a person on suspicion of a crime:
      The Fourth Amendment prohibits government
      officials from detaining a person in the absence
      of probable cause. That can happen when the
      police hold someone without any reason before
      the formal onset of a criminal proceeding. But
      it can also occur when legal process itself goes
      wrong—when, for example, a judge’s proba-
      ble-cause determination is predicated solely on
      a police officer’s false statements. Then, too, a
      person is confined without constitutionally ad-
      equate justification. Legal process has gone
      forward, but it has done nothing to satisfy the
      Fourth Amendment’s probable-cause require-
      ment. And for that reason, it cannot extinguish
      the detainee’s Fourth Amendment claim—or
      somehow … convert that claim into one
      founded on the Due Process Clause.
Id. at 918–19 (citations omitted). So it’s now clear that “the
Fourth Amendment governs a claim for unlawful pretrial
detention even beyond the start of legal process.” Id. at 920.
    Manuel I recasts the legal framework for part of Mitchell’s
case. To the extent that her claim is one for unlawful deten-
tion without probable cause, it may survive beyond the
pleading stage—provided, however, that she sued on time.
Manuel I did not decide when the claim accrues. Instead, the
Court returned Elijah Manuel’s case to this court to decide
that question. Id. at 921–22. On remand the Manuel panel
No. 16-1907                                                   7

reheard the case and recently held that a claim for unlawful
pretrial detention accrues when the detention ceases.
Manuel II, 903 F.3d at 670.
    In light of these developments, we asked the parties to
address the timeliness of Mitchell’s Fourth Amendment
claim under Manuel II. A two-year limitations period, bor-
rowed from state law, governs § 1983 claims in Illinois,
Wallace v. Kato, 549 U.S. 384, 388–89 (2007), but the parties
disagree about when that two-year clock started to run.
   Mitchell contends that her Fourth Amendment claim ac-
crued on August 22, 2013, when the state judge entered a
verdict of acquittal in her criminal case. She filed suit on
May 23, 2014, less than two years later, so if she is correct on
the accrual question, her claim is timely.
    At first blush Mitchell’s position is hard to square with
Manuel II, which as we’ve noted held that a Fourth Amend-
ment claim for unlawful pretrial detention accrues when the
detention ends, not when the prosecution ends. Mitchell was
not detained beyond her initial arrest; she bonded out the
same day and suffered no further pretrial detention. To
overcome this impediment, Mitchell argues that despite her
pretrial release, she remained “in custody” until she was
exonerated at trial. For support she draws on the law of
habeas corpus, which considers a person who is released on
bail to be “in custody” for purposes of testing the legality of
the custody via the writ. See Burris v. Ryan, 397 F.2d 553, 555
(7th Cir. 1968) (“[O]ne under arrest, but at large on bail, is
entitled to a writ the same as if the arrest was accompanied
by actual imprisonment.”) (quoting Mackenzie v. Barrett, 141
F. 964, 966 (7th Cir. 1905))).
8                                                  No. 16-1907

   We’re skeptical about the habeas analogy. The long and
complex history of habeas corpus in England reveals that the
writ could issue even when the petitioner found himself in
“something less than close physical confinement.” Jones v.
Cunningham, 371 U.S. 236, 238 (1963). We hesitate to apply
the lessons of that historical record beyond its own context.
Moreover, there are important differences between modern
habeas corpus and the protections of the Fourth Amend-
ment. Habeas corpus has expanded into a statutory frame-
work for federal-court review of state convictions tainted by
egregious federal constitutional error. The Fourth Amend-
ment, by contrast, guards against unreasonable seizures.
And seizures, whether discrete or continuous, are events—
not outcomes. Because these bodies of law address different
wrongs, we’re not ready to assume that “custody” in the
former context necessarily constitutes “seizure” in the latter.
    The defendants posit that under Manuel II Mitchell’s sei-
zure ended when she was released on bond immediately
after her arrest on August 17, 2011. This suit came more than
two years later, so if they’re right, Mitchell’s Fourth
Amendment claim is untimely.
    This argument overlooks the possibility that pretrial re-
lease might be construed as a “seizure” for Fourth Amend-
ment purposes if the conditions of that release impose
significant restrictions on liberty. Several of our sister cir-
cuits have adopted this approach. See, e.g., Evans v. Ball,
168 F.3d 856, 861 (5th Cir. 1999) (explaining that a seizure
occurred where the plaintiff had to “obtain permission
before leaving the state, report regularly to pretrial services,
sign a personal recognizance bond, and provide federal
officers with financial and identifying information”), abrogat-
No. 16-1907                                                    9

ed on other grounds by Castellano v. Fragozo, 352 F.3d 939 (5th
Cir. 2003). Two circuits have even gone so far as to character-
ize the obligation to appear in court, standing alone, as an
ongoing seizure. Black v. Montgomery County, 835 F.3d 358,
366–67 (3d Cir. 2016); Swartz v. Insogna, 704 F.3d 105, 112 (2d
Cir. 2013). This appears to be a minority position, however.
See Nieves v. McSweeney, 241 F.3d 46, 55 (1st Cir. 2001)
(“[R]un-of-the-mill conditions of pretrial release do not fit
comfortably within the recognized parameters of the term
[seizure].”); see also Harrington v. City of Nashua, 610 F.3d 24,
32 (1st Cir. 2010); Kingsland v. City of Miami, 382 F.3d 1220,
1236 (11th Cir. 2004); Cummin v. North, 731 F. App’x 465, 473
(6th Cir. 2018). In any event, there is out-of-circuit support
for the proposition that the concept of “seizure” under the
Fourth Amendment extends beyond physical detention.
    We haven’t given a Fourth Amendment “seizure” quite
such a broad construction. See Bielanski v. County of Kane,
550 F.3d 632, 642 (7th Cir. 2008) (characterizing a summons,
travel restriction, and interview requirement as “insufficient
restraints on freedom of movement to constitute a seizure”).
And until the Supreme Court spoke in Manuel I, two aspects
of our Fourth Amendment jurisprudence made the prospect
of a “nondetention seizure” quite unlikely in this circuit.
First, we rejected the concept of a continuous seizure. See
Welton v. Anderson, 770 F.3d 670, 675 (7th Cir. 2014) (collect-
ing cases). Second, we characterized Fourth Amendment
claims as only viable “up to the point of arraignment.” Id.
The latter proposition was plainly abrogated in Manuel I. But
the effect of Manuel I on the Fourth Amendment status of
pretrial release conditions is less certain. The panel in Manuel
II had no occasion to address the question because Elijah
10                                                 No. 16-1907

Manuel was held in jail until the charges against him were
dropped.
    We have misgivings about construing a simple obligation
to appear in court—a uniform condition of any pretrial
release—as a “seizure” for Fourth Amendment purposes.
Converting every traffic ticket into a nascent Fourth
Amendment claim strikes us as an aggressive reading of the
constitutional text. And the canonical test for seizures re-
mains whether a state official has “terminate[d] or re-
strain[ed]” an individual’s “freedom of movement” such
that “a reasonable person would have believed that he was
not free to leave.” Brendlin v. California, 551 U.S. 249, 254–55
(2007) (citations omitted). Whether pretrial-release condi-
tions satisfy that standard—and if so, which ones—will have
to be resolved in this circuit in the wake of Manuel I and II.
    On this record, however, we are unable to decide the
matter. The parties haven’t briefed the legal question of the
scope of a Fourth Amendment “seizure” in this context. And
even if we decided to reach the merits, we lack sufficient
information about Mitchell’s conditions of release to deter-
mine if she remained “seized” while on pretrial release. In
her supplemental filing, Mitchell simply pointed to the bond
conditions imposed by Illinois law. See 725 ILL. COMP.
STAT. 5/110-10(a)(1)–(3) (2006) (requiring a person released
on bond to attend a court hearing and seek permission
before leaving the state). She also noted that a judge may
impose additional release conditions. But we don’t know
whether the judge did so in her case.
   For now, all we can say is that in light of Manuel I,
Mitchell’s Fourth Amendment claim was wrongly dismissed
based on our now-abrogated circuit caselaw. But the timeli-
No. 16-1907                                                          11

ness of the claim remains an open question, and gaps in the
briefing and record preclude our ability to answer it. We
therefore reverse and remand for further proceedings con-
sistent with this opinion.
   Mitchell’s remaining arguments require little comment.
She raises procedural objections to the judge’s handling of
her motion for an extension of time to seek leave to file a
second amended complaint. With the exception of the
Fourth Amendment claim, we find no abuse of discretion.1
    For the foregoing reasons and only on the Fourth
Amendment claim, we REVERSE the judgment and REMAND
for further proceedings consistent with this opinion. In all
other respects, the judgment is AFFIRMED.




1 Mitchell’s counsel identified two other claims as potential candidates
for inclusion in an amended complaint: (1) a claim for conspiracy to
violate Mitchell’s rights under the Equal Protection Clause, 42 U.S.C.
§ 1985(3); and (2) an additional § 1983 claim for “abuse of process” in
violation of the First Amendment. Mitchell has not seriously pressed
these claims on appeal.